JUDGE LEWIS
DELIVERED THE OPINION OF TnE COURT.
Central Kentucky Lunatic Asylum, created by stat*114ute a corporation, with power to sue and other powers usually given, brought this action to recover judgment for and subject real estate to pay amount of board, lodging and medical attention for eight years, at rate of $200 per year, furnished by plaintiff to James C. Humber, adjudged April 21, 1884, by proper authority, a lunatic, and to be taken to a lunatic asylum, L. F. Hubble, trustee, and wife and children of the lunatic being made defendants.
To the petition answer Avas filed, in which it was in substance stated that in 1885 L. C. Hubble, trustee, applied to the General Assembly to pass a special statute placing James C. Humber on the pauper list, and thereby exempt him and his estate from paying anything to the. State for lodging, board and medical attention at the asylum; but he ceased to press the application upon suggestion of H. K. Pusey, superintendent of the asylum, that he instead apply to the board of commissioners to place said lunatic upon the pauper list; and that he was afterward informed by Pusey the board had done so.
To that answer a general demurrer was sustained, followed by judgment for amount of the demand sued for that had accrued within five years next before institution of the action, plea of limitation to the residue being sustained; and to satisfy the debt it was adjuclged that a tract of 176 acres of land belonging to the lunatic, after taking out of it $1,000, value of homestead for wife and children, be annually leased arid rent arising be applied
YVe agree with the court below that the answer con*115tained no statement amounting to a defense to the action, except as to that part of the demand accrued more than five years before the action was brought If Hubble, the trustee, had succeeded in procuring passage of the special act putting Humber, the lunatic, on the pauper list, it would have been manifestly invalid, as was the order to the same effect which he states in his answer Pusey informed him the board of commissioners had made; for, according to a statute general in application then existing, no person was deemed or could be treated as a pauper, idiot or lunatic who had not been .found by verdict of a jury to be an idiot or lunatic, and that he had no estate sufficient for his support.
■ So far from James C. Humber being, when found .a lunatic or at any time since, without sufficient estate for his support, the jury of inquest found he had property of near f10,000 in value, and he now has a life estate in a valuable tract of land, containing 176 acres, remainder interest belonging to his children. So that even if it be true Hubble, trustee, was induced to cease application for passage of the act mentioned by suggestion of Pusey to apply to the board of commissioners to have the lunatic illegally put on the pauper list, no available defense to this action is thereby constituted. Moreover, • it was alleged in plaintiff’s petition, and not denied, that the lunatic was taken into the asylum with consent and request of the trustee.
Judgment affirmed.
The following extension of opinion was delivered by the court April 10, 1895:
*116We think the lower court has power and should keep this case on the docket so as to require the trustee to properly collect the rents of the land and apply them to pay installments due the Central Kentucky Lunatic Asylum for board and lodging of the lunatic, thereby saving costs and expenses of further litigation on the subject.